Adams, J.
The second lien was not in effect when the car was burned. It had previously been paid and discharged. The appeal is therefore to be determined by the principle enunciated in Cottingham v. Insurance Co., 168 N. C., 259. The encumbrance suspended the risk and the policy was revived when the encumbrance was discharged. The question of Thornton’s agency and the exceptions to the instructions relating to it need not be considered. It would have been erroneous to grant the defendant’s motion for nonsuit.
No error.